            Case 5:17-cv-06457-LHK Document 99 Filed 12/11/18 Page 1 of 3



 1   COOLEY LLP
     HEIDI KEEFE (178960)
 2   (HKEEFE@COOLEY.COM)
     LOWELL MEAD (223989)
 3   (LMEAD@COOLEY.COM)
     PRIYA VISWANATH (238089)
 4   (PVISWANATH@COOLEY.COM)
     3175 HANOVER STREET
 5   PALO ALTO, CA 94304
     TELEPHONE:       (650) 843-5000
 6   FACSIMILE:       (650) 849-7400

 7   COOLEY LLP
     STEPHEN SMITH (PRO HAC VICE)
 8   STEPHEN.SMITH@COOLEY.COM
     PHILLIP MORTON (PRO HAC VICE)
 9   (PMORTON@COOLEY.COM)
     1299 PENNSYLVANIA AVENUE
10   NW, SUITE 700
     WASHINGTON, DC 20004-2400
11   TELEPHONE: (202) 842-7800
     FACSIMILE: (202) 842-7899
12
     Attorneys for Defendant
13   Apple Inc.

14

15                                        UNITED STATES DISTRICT COURT

16                                       NORTHERN DISTRICT OF CALIFORNIA

17                                              SAN JOSE DIVISION
18

19   COREPHOTONICS, LTD.,                                Case No. 5:17-cv-06457-LHK (lead case)
                                                         Case No. 5:18-cv-02555-LHK
20                          Plaintiff,
                                                         APPLE’S SECOND NOTICE OF INTER
21            v.                                         PARTES REVIEW INSTITUTION AND
                                                         REQUEST FOR STATUS
22   APPLE INC.,                                         CONFERENCE
23                          Defendant.                   DEMAND FOR JURY TRIAL
24

25

26

27

28
                                                                        APPLE’S NOTICE AND REQUEST FOR
     Case No. 5:17-cv-06457-LHK                                                     STATUS CONFERENCE
           Case 5:17-cv-06457-LHK Document 99 Filed 12/11/18 Page 2 of 3



 1            Defendant Apple Inc. (“Apple”) hereby respectfully provides further notice that the Patent

 2   Trial and Appeal Board (“PTAB”) has instituted inter partes review (“IPR”) of all of the claims of

 3   U.S. Patent No. 9,568,712 that have been asserted by Plaintiff Corephotonics, Ltd. (“Corephotonics”)

 4   in this case on all of the grounds raised in Apple’s petition. A copy of the PTAB’s institution decision

 5   is submitted as Exhibit A. Apple further respectfully requests a status conference as discussed further

 6   below.

 7            Apple previously notified the Court in Dkt. 97 that the PTAB also recently instituted IPR on

 8   all asserted claims of two other patents-in-suit. Therefore, IPR proceedings are now underway on all

 9   asserted claims of three of the five patents-in-suit. The remaining two patents-in-suit are both closely

10   related to the patents upon which IPR has been instituted. IPR petitions are pending against all asserted

11   claims of those two remaining patents-in-suit, which rely upon prior art that substantially overlaps

12   with the prior art relied upon in the instituted IPRs.

13            The undersigned has conferred with counsel for Corephotonics, who refused to confirm that

14   Corephotonics will not file a motion to amend the challenged claims in the IPR proceedings. See Ex.

15   B. By rule, if Corephotonics were to amend the claims that are asserted in this litigation – which are

16   the subject of this Court’s Markman proceedings currently set for hearing on January 17, 2019 – those

17   claims would be canceled or replaced by new claims. See 37 C.F.R. § 41.121(a)(3). Corephotonics’

18   deadlines to file motions to amend claims in the three instituted IPRs are in March 2019, after this

19   Court’s currently scheduled Markman hearing.

20            Under these circumstances, Apple respectfully requests that the Court convene a status

21   conference to discuss the impact of the pending IPR proceedings, including potential claim

22   amendments, on the immediately upcoming Markman hearing in one month and the case schedule.

23

24

25

26

27

28
                                                                            APPLE’S NOTICE AND REQUEST FOR
     Case No. 5:17-cv-06457-LHK                        1.                               STATUS CONFERENCE
           Case 5:17-cv-06457-LHK Document 99 Filed 12/11/18 Page 3 of 3



 1   Dated:         December 11, 2018     COOLEY LLP

 2
                                          /s/ Heidi Keefe
 3                                        HEIDI KEEFE (178960)
                                          (hkeefe@cooley.com)
 4                                        LOWELL MEAD (223989)
                                          (lmead@cooley.com)
 5                                        PRIYA B. VISWANATH (238089)
                                          (pviswanath@cooley.com)
 6                                        3175 Hanover Street
                                          Palo Alto, CA 94304
 7                                        Telephone: (650) 843-5000
                                          Facsimile: (650) 849-7400
 8
                                          COOLEY LLP
 9                                        STEPHEN SMITH (pro hac vice)
                                          stephen.smith@cooley.com
10                                        PHILLIP MORTON (pro hac vice)
                                          (pmorton@cooley.com)
11                                        1299 Pennsylvania Avenue
                                          NW, Suite 700
12                                        Washington, DC 20004-2400
                                          Telephone: (202) 842-7800
13                                        Facsimile: (202) 842-7899

14                                        Attorneys for Defendant Apple Inc.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                APPLE’S NOTICE AND REQUEST FOR
     Case No. 5:17-cv-06457-LHK            2.                               STATUS CONFERENCE
